Per Curiam.
In this case sixty days were allowed a party to file a bill of exceptions. The bill of exceptions filed within the sixty days, if one was filed within that time, does not appear of record; but it appears of record, that over two years after the sixty days had elapsed, the Court allowed the party to withdraw a bill of exceptions said to be on file, and to file a new bill of exceptions, which is copied by the clerk in the record. We can not notice this bill. It was not filed with the consent of the opposite party, and we do not say that we should notice it if it had been.
The judgment is affirmed, with costs.